Citation Nr: 1704394	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  14-01 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for loss of teeth numbered 7 and 8.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from April 1949 to April 1950, and from September 1950 to April 1952.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in May 2011.  The RO issued a statement of the case (SOC) in December 2013.  The Veteran subsequently perfected his appeal with a VA Form 9 in January 2014. 

In December 2016, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  The Veteran testified that he wished to be granted treatment for his dental condition. 

Under the holding in Mays v. Brown, 5 Vet. App. 302, 306 (1993), a claim for service connection for a dental condition is also considered a claim for VA outpatient dental treatment for that condition. It appears that only the aspect of entitlement to service connection for compensation purposes has been adjudicated by the agency of original jurisdiction (AOJ).  As the RO does not adjudicate claims for outpatient dental treatment, the claim for such is to be referred to the nearest VA medical facility that provides dental care.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

 
FINDINGS OF FACT

There is no evidence that the Veteran's loss of teeth numbered 7 and 8, is a result of loss of substance of the body of the maxilla or mandible during service due to an in-service trauma or disease.  



CONCLUSION OF LAW

The criteria to establish service connection for loss of teeth numbered 7 and 8 have not been met.  38 U.S.C.A. §§ 1131, 1712, 5107 (West 2014); 38 C.F.R. §§ 3, 309, 3.311, 3.381, 17.161 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. In a December 2010 letter, sent prior to the rating decision on appeal, the AOJ notified the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information. The December 2010 letter also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records and post-service treatment records have been obtained and considered. The Veteran has not identified any additional outstanding records that have not been requested or obtained.

A Video Conference Board hearing was held in December 2016.  The Veteran set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the December 2016, hearing the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor  has he identified any prejudice in the conduct of the hearing.

The Veteran has not identified any pertinent evidence that remains outstanding. Accordingly, VA's duty to assist is met and the Board will address the merits of the claims.

II. Legal criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla. See 38 C.F.R. § 4.150 . 
Compensation is available for loss of teeth only if such loss is due to loss of substance of the body of the maxilla or mandible during service due to in-service trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease. 38 C.F.R. § 4.150, Diagnostic Code 9913 (Note). Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease cannot be service-connected for purposes of compensation. 38 C.F.R. § 3.381.

III. Facts and Analysis 

The veteran explained that while in a training exercise during his 1949 to 1950 period of service, he was kicked in the mouth resulting in the loss of two right upper front teeth, commonly numbered in dental records as 7 and 8.  They were then replaced by a bridge.  

The record discloses no reason to doubt the circumstances of the tooth loss as the Veteran describes.  He service dental records show that in April 1949, those teeth (7 and 8) are indicated to be present.  The service separation examination report dated March 31, 1950, shows those teeth to be missing.  (The March 1950 report employs a different tooth numbering system than the 1949 record, and has the missing teeth as number 1 and 2, but the location of those numbered teeth on the 1950 diagram makes it clear it is a reference to the same teeth as numbered 7 and 8 in the 1949 record.)  Other service dental records include a March 1950 document on which it was noted there was a "Part Max replacing" teeth numbers 7 and 8.  

Documents from the Veteran's second period of service include a June 1951 dental record on which it was noted "reconstruction of D.P. Max."  In a January 1952 dental record, it is noted "Max P.D. #7 & #8."  On the Veteran's separation examination to inactive duty in March 1952, it is noted the Veteran had missing teeth numbers 7 and 8.  

The service treatment records do not document a loss of maxilla or mandible. 

Post service documents show that in October 2000, the Veteran was granted service connection for dental treatment purposes for teeth number 7 and 8, by the New York Regional Office.  

While it may be taken that the Veteran's tooth loss in service was a result of the events he describes, he does not identify a loss of substance of the maxilla or mandible, and no such loss is reflected in any of the documentary evidence.  What the record shows is tooth loss that was replaced by a bridge.  As it happens, replaceable missing teeth are not compensable disabilities.  

Thus, inasmuch as the evidence does not indicate the Veteran suffered a traumatic injury during service that resulted in loss of substance of his mandible or maxilla, the claim for service connection for loss of teeth, for compensation purposes only, must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence weighs against this claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for loss of teeth numbered 7 and 8 is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


